Citation Nr: 1809338	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right shoulder strain.

2.  Entitlement to an increased disability rating for gunshot wound residuals of the right posterior shoulder muscles (formerly muscle group II, right posterior chest), currently evaluated as 20 percent disabling.

3.  Entitlement to a disability rating in excess of 20 percent for gunshot wound residuals of the pleural cavity.

4.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


REMAND

The Veteran served on active duty from January 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In the January 2010 rating decision, the RO denied service connection for multiple issues involving the left upper extremity, and the Veteran disagreed with such decision in November 2010.  However, in a February 2014 rating decision, the RO granted service connection for three separate left upper extremity disabilities, and as such, the benefits involving such disabilities have been granted in full.  Thus, such issues are not on appeal before the Board at this time.

In the May 2013 rating decision, the RO granted service connection for right shoulder strain with a noncompensable (zero percent) rating effective November 3, 2010.  In March 2017, the Veteran was afforded a VA examination addressing the right shoulder strain.  However, the RO has not yet readjudicated the right shoulder strain issue with consideration of this new evidence obtained by VA.  Therefore, the Board finds that the RO should consider such evidence on remand.

Regarding the issues concerning gunshot wound residuals of the right posterior shoulder muscles and pleural cavity, the Veteran was afforded the VA examinations in December 2009 and November 2011.  The Veteran contended at the Board hearing that the VA examinations of record are inadequate, and the Veteran's representative asserted that relevant x-ray evidence was not considered.  The Veteran also testified that his right shoulder has deteriorated and that he has had chest muscle spasms and an increase in pain.  In light of these assertions and given that the Board is remanding the right shoulder strain issue which is related to the issues involving gunshot wound residuals of the right shoulder muscles and pleural cavity, the Board finds that all of these issues are inextricably intertwined and should be remanded accordingly.  Furthermore, the Veteran should be afforded new VA examinations on remand, to include consideration of any relevant records that the Board is requesting.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the Board hearing, the Veteran contended that his PTSD worsened since the last VA examination (December 2009), testifying that his psychiatric medications were increased due to depression, anxiety, and panic attacks.  Therefore, the Board finds that he should be afforded a new VA examination on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board finds that a remand is warranted per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Regard the TDIU issue, the Veteran submitted a March 2011 statement contending that it is nearly impossible for him to be a farmer.  Additionally, an April 2014 VA physician letter states that the Veteran has limited range of motion in the right shoulder, which is worsening, and that the Veteran cannot work.  Furthermore, at the Board hearing, the Veteran testified that he is able to maintain some form of employment only because of his brother's accommodations in the family-owned business.  Thus, the Board finds that the record reasonably raises a claim for a TDIU as part and parcel of the Veteran's increased rating claims in the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  Such issue is inextricably intertwined the increased rating claims that the Board is remanding, and thus, the TDIU issue must also be remanded.

Ongoing VA treatment records should also be requested if they exist.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1. Request updated VA treatment records.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for VA examinations to determine the current severity of the Veteran's service-connected right shoulder strain and gunshot wound residuals of the right posterior shoulder muscles, to include specific findings regarding pain on range of motion testing and estimation of functional loss, per Correia and Sharp, if applicable.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing, and on both active and passive motion.  If such testing cannot be performed, then the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If such estimate cannot be provided, then the examiner should explain why.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected gunshot wound residuals of the pleural cavity.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.

5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal, including the TDIU issue.  If any benefit sought is not granted in full, then furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






